United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-50488
                           Summary Calendar



WILLIE GLENN,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:03-CV-482-RP
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Willie Glenn appeals the district court’s judgment for the

Commissioner in his action pursuant to 42 U.S.C. § 405(g) for

review of the administrative law judge’s (ALJ) decision denying

him disability benefits.    Glenn argues that the ALJ failed to

correctly address whether he had impairments that imposed more

than a slight limitation on his ability to perform work related

activities for 12 consecutive months.    Glenn contends that the

ALJ clearly erred in finding that he did not have a severe


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
impairment.   He argues that the ALJ should have gone beyond step

two and should have addressed whether he could perform other

gainful work activity.

     The proper standard for evaluating the ALJ’s decision is not

that of clear error but of substantial evidence.    Ripley v.

Chater, 67 F.3d 552, 555 (5th Cir. 1995).   The ALJ applied the

proper legal standard of Stone v. Heckler, 752 F.2d 1099, 1101

(5th Cir. 1985) in determining whether Glenn had a severe

impairment, and the ALJ’s decision is also supported by

substantial evidence.    The objective medical evidence in the

record demonstrated that Glenn’s ability to perform basic work

activities as defined in 20 C.F.R. § 404.1521(a) and (b) were

affected by his back impairment for a period of less than twelve

months.   The medical evidence shows that although Glenn had a

back impairment, he responded to the treatment and suffered few

if any limitations that affected his ability to work within a

year of his surgery.    Medical impairments that reasonably can be

remedied or controlled by medication or treatment are not

disabling.    Johnson v. Bowen, 864 F.2d 340, 347 (5th Cir. 1988);

see also Fraga v. Bowen, 810 F.2d 1296, 1303-04 (5th Cir. 1987)

(After back surgery, claimant did not have neurological or other

signs of pain sufficiently severe or long-lasting to be disabling

within the meaning of the Act.); Adams v. Bowen, 833 F.2d 509,

511-12 (5th Cir. 1987) (claimant responded to treatment of back

condition, and symptoms were not present continuously for a 12
month period).

     The ALJ’s adverse credibility assessment was based on proper

considerations and is supported by substantial evidence.    The ALJ

properly concluded that any “mild discomfort” which Glenn might

have would not interfere with his ability to perform basic work

activities and that he did not have a severe impairment that

lasted for 12 consecutive months.   This finding is supported by

substantial evidence from Glenn’s treating physicians, the

examining and reviewing physicians, and Glenn’s own statements to

his physician and physical therapist.

     Glenn argues that the ALJ improperly failed to give

controlling weight to Dr. Bahm’s opinion that he was disabled.

The ALJ explained his rejection of Dr. Bahm’s opinion by

specifically pointing out that Dr. Bahm’s treatment notes

contradicted his own opinion.   The ALJ’s conclusion that Dr.

Bahm’s opinion that Glenn was permanently disabled should not be

given controlling weight is supported by substantial evidence.

Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994).

     Glenn contends that the ALJ may reject the opinion of the

treating physician only if he performs a detailed analysis under

the criteria set forth in 20 C.F.R. § 404.1527(d).   The ALJ

specifically considered these factors.   However, because there

existed reliable medical evidence from an examining physician,

Dr. Pieratt, controverting Dr. Bahm’s assessment, the ALJ was not

obligated to perform the detailed analysis set forth in 20 C.F.R.
§ 404.1527(d)(2)-(6).   See Newton v. Apfel, 209 F.3d 448, 453

(2000).

     Glenn also contends that remand is required because the ALJ

did not seek additional clarification from the treating physician

after concluding that the treating physician’s records were

inconclusive or inadequate.   This requirement does not apply in

this case.   First, the ALJ did not determine that the treating

physician’s records were inconclusive or inadequate; he found

that Dr. Bahm’s opinion was unsupported by objective clinical

findings and contradicted by the evidence as a whole, including

Dr. Bahm’s own treatment notes.   Further, Dr. Pieratt’s

observations were based on his personal examination of Glenn.

The ALJ did not err by not seeking additional evidence or

clarification.   See Newton, 209 F.3d at 453, 457-58.

     The ALJ’s decision was supported by substantial evidence,

and there was no misapplication of the law.   Therefore, the

decision of the Commissioner is AFFIRMED.